Title: From George Washington to Major General Benedict Arnold, 23–27 October 1778
From: Washington, George
To: Arnold, Benedict


          
            Dear sir.
            Head Quarters Fredericksburgh 23d[–27] Otbr 1778.
          
          I was favoured with your letter of the 11th Instant.
          I am sorry at the destruction of property at Egg harbour—but in attending to the general objects of war, we must at times submit to such losses, or depend on the exertions of the militia for their prevention.
          No doubt you have been informed of the progress of the enemy’s embarkation at New-York—The 19 & 20th Inst. about 150 sail of vessels, including transports and ships of war, put to sea with a considerable part of the garrison—They stood Eastward. Their destination still continues a matter of inquiry; and whether they are to be followed by the garrison. However this latter must be ascertained in a very little time. I am Dr Sir your most hble servt
          
            Go: Washington
          
          
            27 [October] By some accident this letter has been delayed since the 23 which gives me an opportunity to correct an error which was induced by the fleets sailing at the moment our intelligence had announced for 
              
              
              
              the departure of the embarkation—However we have the most authentic advices that the troops which had embarked are still in the harbour. A little time must thro’ some light on their intentions and serve to unravel their designs.
          
        